DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvey et al. (US 11,269,415 B2) as in fig.5 & Doy et al. (US 10,832,537 B2) is related to such control the strength and frequency of the low frequency signal according to at least one of second sound source signals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 16 recites the limitation "the low frequency signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim(s) 4-6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Rand et al.(US 10,620,704 B2).

Claim 1, the prior art disclose of a music sync low frequency stimulator, comprising: a speaker configured to output a plurality of first sound source signals (fig.2/4 (202/402); col.8 line 10-15); a sound source signal separator configured to separate at least one of the plurality of first sound source signals  (fig.2 (208); col.9 line 20-67/the processor to analyzed and separate the signals); a low frequency signal generator configured to generate a low frequency signal (fig.2 (208/224);  col.9 line 55-60); and a music sync unit configured to control the strength and frequency of the low frequency signal according to at least one of second sound source signals separated by the sound source signal separator (fig.2 (208/212/214); col.8 line 35-45).  

2. The music sync low frequency stimulator of claim 1, wherein the sound source signal separator is configured to receive the plurality of first sound source signals from a plurality of sound sources and output the same to the speaker, and wherein the second sound source signal is output to the music sync unit (fig.2 (206/208); col.8 line 30-36; col.12 line 35-40/all signals may be implemented each process in a singular processing unit).  

7. The music sync low frequency stimulator of claim 1, further comprising a first sound source signal amplifier connected between the sound source signal separator and the speaker (fig.2/4 (212/412)).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand et al.(US 10,620,704 B2).

11. The music sync low frequency stimulator of claim 2, wherein the plurality of first sound source signals include a music signal (col.8 line 30-37; col.12 line 50-55). 

	However, the art never limit among the plurality of such source signals as include a buzzer, and a voice guidance signal. But it would have been obvious for one of the ordinary skills in the art to have varied the plurality of different sources  as already mentioned by adding if desired such specific buzzer, and a voice guidance signal for simultaneous providing haptic and the specific sound signals for richer and simulating experience. 

 Claim 12, the music sync low frequency stimulator of claim 11, wherein the sound source signal separator is configured to separate the music signal from the plurality of first sound source signals and output to the music sync unit (col.9 line 30-55 & col.12 line 35-45 & 50-55).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand et al.(US 10,620,704 B2) and Ookuri et al. (US 9,584,908 B2).

Claim 13, the music sync low frequency stimulator of claim 11, but the art never specify of wherein the sound source signal separator is configured to receive the music signal by wire or wirelessly from a plurality of sound sources.  

But it shall be noted the art as in Ookuri et al. disclose of such concept of having a certain source signal module is configured to receive the music signal by wire or wirelessly from a plurality of sound sources (fig.1 (source); col.14 line 40-45). Thus, one of the ordinary skills in the art could have modified the art by adding such source signal is configured to receive the music signal by wire or wirelessly from a plurality of sound sources so as to receive the signal from  remote locations. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand et al.(US 10,620,704 B2) and Doy et al. (US 10,832,537 B2).

3. The music sync low frequency stimulator of claim 2, but the art never specify as wherein the sound source signal separator is configured to block the first sound source signal output to the speaker from being input to the music sync unit.  

	But the art as in Doy et al. disclose of a similar concept wherein sound source signal separator is configured to block the first sound source signal output to the speaker from being input to the music sync unit (fig.2 (200/205); col.13 line 55-67). Thus, one of the ordinary skills in the art could have modified he art by adding such source signal separator is configured to block the first sound source signal output to the speaker from being input to the music sync unit so as to provide proper sensory signal to user. 




Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand et al.(US 10,620,704 B2) and Watanabe et al. (US 10,639,675 B2).

Claim 8, the music sync low frequency stimulator of claim 2, but the art never specify as wherein the music sync unit comprises a second voltage follower connected to an output node from which the second sound source signal is output.  

However, the art herein Watanabe et al. disclose of unit comprises a second voltage follower connected to an output node from which the second sound source signal is output (fig.20A (170); col.19 lien 5-15). Thus, one of the ordinary skills in the art could have modified the art by adding such noted unit comprises a second voltage follower connected to an output node from which the second sound source signal is output so as to substitute for a filter to remove frequency desired signal. 
 Claim(s) 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doy et al. (US 10,832,537 B2) and Hahn et al. (US 6,593,809 B2).

Claim 14, the prior art as in Doy disclose of a sound source signal separator, wherein the sound source signal separator is a sound source signal separator which is configured to separate at least one of the plurality of first sound source signals, and output at least one separated second sound source signals to a music sync unit (fig.2 (200/208); col.6 line 50-62; col.8 line 20-36/among the various sounds, specific sound is separated).

Nonetheless, the prior art lacked of the sound source signal separator comprising: an input terminal to which the plurality of first sound source signals are input; an output terminal from which the plurality of first sound source signals are output; and a first voltage follower connected between the input terminal, in which the second sound source signal is separated, and the output terminal.  

	But the art as in Hahn et al. disclose of the similar concept wherein sound source signal separator comprising: an input terminal to which the plurality of first sound source signals are input; an output terminal from which the plurality of first sound source signals are output; and a first voltage follower connected between the input terminal, in which the second sound source signal is separated, and the output terminal (fig.1 (48/50 (col.2 line 44-65)). Thus, one of the ordinary skills in the art could have modified the prior art by substituting the separator for the noted sound source signal separator comprising: an input terminal to which the plurality of first sound source signals are input; an output terminal from which the plurality of first sound source signals are output; and a first voltage follower connected between the input terminal, in which the second sound source signal is separated, and the output terminal so as to block input signal to being communicated at the output. 

Claim 15, the sound source signal separator of claim 14, wherein the sound source signal separator is configured to receive the plurality of first sound source signals from a plurality of sound sources and output the same to a speaker, and the second sound source signal is output to the music sync unit (fig.2 (200/203/208); col.7 line 10-25).  

17. The sound source signal separator of claim 15,  although, the art never specify as wherein the first voltage follower is configured to block the plurality of first sound source signals output to the speaker from being input to the music sync unit, but one of the ordinary skills in the art as mentioned would have substituted the unit for such mentioned   first voltage follower is configured to block  as in (Han-fig.1 (48/50 (col.2 line 44-65; abstract)) for same result as block certain signal from being output. 

18. The sound source signal separator of claim 15, wherein the first voltage follower comprises an operational amplifier, and wherein the sound source connected to a non- inverting terminal of the operational amplifier, and the speaker is connected to an inverting terminal of the operational amplifier (H-fig.1 (48/58)/output to speaker (20) and source (14) connected to inverting and  non-inverting terminal respectively).

	Although, the art never specify of such additional unit as music sync unit being connected to non-inverting terminal of the operational amplifier, but one of the ordinary skills in the art could have modified the various input source signal being connected to such non-inverting terminal by adding if such specific music sync unit being connected to non-inverting terminal for achieving same result as to block certain signal form being output. 

19. The sound source signal separator of claim 15, wherein the plurality of first sound source signals include a music signal, a buzzer, and a voice guidance signal (D-col.8 line 20-36).  

20. The sound source signal separator of claim 19, wherein the sound source signal separator is configured to separate the music signal from the plurality of first sound source signals and output to the music sync unit (D-col.8 line 20-36).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654